 

Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT, dated as of May 3, 2013 (the “Agreement”) by and
among FIRST INDEPENDENCE CORP., a Florida corporation (“FICF”), THE CODESMART
GROUP, INC., a corporation incorporated under the laws of Nevada (“CodeSmart”),
and those shareholders of CodeSmart named on the signature pages attached hereto
(“CodeSmart Shareholders”).

 

WHEREAS, the authorized capital of FICF consists of 500,000,000 shares of common
stock, par value $.0001 per share (the “FICF Common Stock”), with 12,000,000
shares issued and outstanding;

 

WHEREAS, the CodeSmart Shareholders collectively own 68.06% of the total
outstanding shares of common stock, par value $.0001 of CodeSmart (“CodeSmart
Common Stock”);

 

WHEREAS, the CodeSmart Shareholders believe it is in its best interest to
exchange with FICF all of the equity interests of CodeSmart which CodeSmart
Shareholders hold for the number of the Common Stock as provided in Section 1.1
herein;

 

WHEREAS, FICF intends to effectuate an 8-for-1 forward split of the FICF Common
Stock (the “Forward Split”) immediately after the consummation of this
Agreement; and

 

WHEREAS, it the intention of the parties that: (i) said exchange of shares shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) said exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended and in effect on the date of this
Agreement (the “1933 Act”).

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

EXCHANGE OF CODESMART SECURITIES FOR COMMON STOCK

 



Section 1.1    Agreement of CodeSmart Shareholders and FICF to Exchange Common
Stock for all equity interests of CodeSmart.    On the Closing Date (as
hereinafter defined) and upon the terms and subject to the conditions set forth
in this Agreement, CodeSmart Shareholders shall sell, assign, transfer, convey
and deliver all of the CodeSmart Common Stock to FICF, and FICF shall accept all
of the outstanding CodeSmart Common Stock from CodeSmart Shareholders in
exchange for the issuance to the CodeSmart Shareholders a total of 3,062,500
shares of Common Stock.

 

Section 1.2    Closing.    The closing of the exchange to be made pursuant to
this Agreement (the “Closing”) shall take place at 10:00 a.m. E.S.T. on the
second business day after the conditions to closing set forth in Articles V and
VI have been satisfied or waived, or at such other time and date as the parties
hereto shall agree in writing (the “Closing Date”), at the offices of Ofsink,
LLC, 900 Third Avenue, 5th Floor, New York, New York 10022. At the Closing,
CodeSmart Shareholders shall cause FICF to be registered as the shareholder of a
total of 3,062,500 shares of the CodeSmart Common Stock representing 68.06% of
outstanding shares of CodeSmart Common Stock on the book of CodeSmart. In full
consideration and exchange for all equity interests of CodeSmart, FICF shall
issue and exchange to CodeSmart Shareholders 3,062,500 shares of the Common
Stock as set forth on Exhibit A.

 

1

 

 

Section 1.3    Tax Treatment.    The exchange described herein is intended to
comply with Section 368(a)(1)(B) of the Code, and all applicable regulations
thereunder. In order to ensure compliance with said provisions, the parties
agree to take whatever steps may be necessary, including, but not limited to,
the amendment of this Agreement.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF U.S. CO

 

FICF hereby represents, warrants and agrees as follows:

 

Section 2.1    Corporate Organization.    FICF is a corporation duly organized,
validly existing and in good standing under the laws of Florida, and has all
requisite corporate power and authority to own its properties and assets and to
conduct its business as now conducted and is duly qualified to do business in
good standing in each jurisdiction in which the nature of the business conducted
by FICF or the ownership or leasing of its properties makes such qualification
and being in good standing necessary, except where the failure to be so
qualified and in good standing will not have a material adverse effect on the
business, operations, properties, assets, condition or results of operation of
FICF (a “U.S. Material Adverse Effect”);

 

Section 2.2    Capitalization of FICF.    The authorized capital stock of FICF
consists of 500,000,000 shares of Common Stock and 100,000,000 shares of
preferred stock, par value $.0001 per share (“Preferred Stock”). Of such
authorized capital, 12,000,000 shares of Common Stock and no Preferred Stock are
issued and outstanding as of the date hereof. All of the Common Stock to be
issued pursuant to this Agreement have been duly authorized and will be validly
issued, fully paid and non-assessable and no personal liability will attach to
the ownership thereof. As of the date of this Agreement there are and as of the
Closing Date, there will be, no outstanding options, warrants, agreements,
commitments, conversion rights, preemptive rights or other rights to subscribe
for, purchase or otherwise acquire any shares of capital stock or any un-issued
or treasury shares of capital stock of FICF, except for the Common Stock to be
issued pursuant to this Agreement.

 

Section 2.3    Subsidiaries and Equity Investments.    FICF does not own any
subsidiaries or equity interest in corporations, partnerships or joint ventures
except as set forth on Schedule 2.3.

 

Section 2.4    Authorization and Validity of Agreements.    FICF has all
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by FICF and the
consummation by FICF of the transactions contemplated hereby have been duly
authorized by all necessary corporate action of FICF, and no other corporate
proceedings on the part of FICF are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby.

 

2

 

 

Section 2.5    No Conflict or Violation.    The execution, delivery and
performance of this Agreement by FICF does not and will not violate or conflict
with any provision of its Articles of Incorporation or By-laws, and does not and
will not violate any provision of law, or any order, judgment or decree of any
court or other governmental or regulatory authority, nor violate or result in a
breach of or constitute (with due notice or lapse of time or both) a default
under, or give to any other entity any right of termination, amendment,
acceleration or cancellation of, any contract, lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
FICF is a party or by which it is bound or to which any of their respective
properties or assets is subject, nor will it result in the creation or
imposition of any lien, charge or encumbrance of any kind whatsoever upon any of
the properties or assets of FICF, nor will it result in the cancellation,
modification, revocation or suspension of any of the licenses, franchises,
permits to which FICF is bound.

 

Section 2.6    Consents and Approvals.    No consent, waiver, authorization or
approval of any governmental or regulatory authority, domestic or foreign, or of
any other person, firm or corporation, is required in connection with the
execution and delivery of this Agreement by FICF or performance by FICF of its
obligations hereunder.

 

Section 2.7    Absence of Certain Changes or Events.    Since its inception:

 

(a) FICF is not currently engaged in any business and have not engaged in any
operations and have been dormant. As of the date of this Agreement, there is no,
and as of the Closing Date there shall not be any, event, condition,
circumstance or prospective development which threatens or may threaten to have
a material adverse effect on the assets, properties, operations, prospects, net
income or financial condition of FICF; and

 

(b) there has not been, and as of the Closing Date there shall not be, any
declaration, setting aside or payment of dividends or distributions with respect
to shares of capital stock of FICF or any redemption, purchase or other
acquisition of any capital stock of FICF or any other of FICF’s securities.

 

Section 2.8    Survival.    Each of the representations and warranties set forth
in this Article II shall be deemed represented and made by FICF at the Closing
as if made at such time and shall survive the Closing for a period terminating
on the first anniversary of the date of this Agreement.

 

3

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF CODESMART

 

CodeSmart represents, warrants and agrees as follows:

 

Section 3.1    Corporate Organization.

 

(a)      CodeSmart is duly organized, validly existing and in good standing
under the laws of British Virgin Islands and has all requisite corporate power
and authority to own its properties and assets and to conduct its business as
now conducted and is duly qualified to do business in good standing in each
jurisdiction in where the nature of the business conducted by CodeSmart or the
ownership or leasing of its properties makes such qualification and being in
good standing necessary, except where the failure to be so qualified and in good
standing will not have a material adverse effect on the business, operations,
properties, assets, condition or results of operation of CodeSmart (a “
CodeSmart Material Adverse Effect”).

 

(b)       Copies of the Articles of Incorporation of CodeSmart, with all
amendments thereto to the date hereof, have been furnished to FICF, and such
copies are accurate and complete as of the date hereof. CodeSmart does not own
or maintain any minute books that contain the minutes of all meetings of the
Board of Directors and the shareholder of CodeSmart as of the date of this
Agreement.

 

Section 3.2    Capitalization of CodeSmart; Title to the CodeSmart Equity
Interests.    On the Closing Date, immediately before the transactions to be
consummated pursuant to this Agreement, CodeSmart has a total of 36,000,000
shares of CodeSmart Common Stock issued and outstanding. CodeSmart Shareholders
shall collectively own 24,500,000 shares of CodeSmart Common Stock, representing
a total of 68.06% of the equity interests of CodeSmart.

 

Section 3.3    Disclosure.    This Agreement, the schedules hereto and any
certificate attached hereto or delivered in accordance with the terms hereby by
or on behalf of CodeSmart in connection with the transactions contemplated by
this Agreement, when taken together, do not contain any untrue statement of a
material fact or omit any material fact necessary in order to make the
statements contained herein and/or therein not misleading.

 

Section 3.4    Survival.    Each of the representations and warranties set forth
in this Article III shall be deemed represented and made by CodeSmart at the
Closing as if made at such time and shall survive the Closing for a period
terminating on the first anniversary of the date of this Agreement.

 

4

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF CODESMART SHAREHOLDERS

 

Each of the CodeSmart Shareholders represents, warrants and agrees as follows:

 

Section 4.1    Authorization and Validity of Agreements.    Each CodeSmart
Shareholders has all entity power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and the execution and delivery of this
Agreement by such CodeSmart Shareholder and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action and no
other proceedings on the part of the CodeSmart Shareholder are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.
No approvals by the shareholders of CodeSmart are required for CodeSmart
Shareholders to consummate the transactions contemplated hereby.

 

Section 4.2    No Conflict or Violation.    The execution, delivery and
performance of this Agreement by CodeSmart Shareholders does not and will not
violate or conflict with any provision of the constituent documents of the
CodeSmart Shareholders, and does not and will not violate any provision of law,
or any order, judgment or decree of any court or other governmental or
regulatory authority.

 

Section 4.3    Investment Representations.    (a) All of the Common Stock to be
acquired by CodeSmart Shareholders pursuant to this Agreement will be acquired
hereunder solely for the account of CodeSmart Shareholders, for investment, and
not with a view to the resale or distribution thereof. Each of the CodeSmart
Shareholders understands and is able to bear any economic risks associated with
CodeSmart Shareholders’ investment in the Common Stock. The CodeSmart
Shareholders has had full access to all the information. The CodeSmart
Shareholders considers necessary or appropriate to make an informed investment
decision with respect to the Common Stock to be acquired under this Agreement.

 

Section 4.4    CodeSmart Shareholders Status.

 

(i) Such CodeSmart Shareholder is an “accredited” investor as such term is
defined in Rule 501(a) of Regulation D promulgated by the Commission under the
Securities Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable CodeSmart Shareholder to utilize the information
made available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. CodeSmart Shareholder is able to bear the
risk of such investment for an indefinite period and to afford a complete loss
thereof. CodeSmart Shareholder is not required to be registered as a
broker-dealer under Section 15 of the Securities Exchange Act of 1934, as
amended. CodeSmart Shareholder understands that the Company is relying on its
representations and agreements for the purpose of determining whether this
transaction meets the requirements of the exemptions afforded by the Securities
Act and certain state securities laws;

 

OR

 

5

 

 

(ii) Such CodeSmart Shareholder is a natural person (or an entity which equity
is wholly-owned by one natural person) that is or will be an employee, a
director, an officer, a general partner, a consultant, an advisor of FICF or a
family member of the foregoing, as such terms defined under Rule 701 of the 1933
Act, under the written compensatory benefit plan as defined under Rule 701 of
the 1933 Act to be established by resolutions of the board of directors of FICF
immediately prior to the Closing (the “FICF Compensatory Plan”).

 

Section 4.5    Reliance on Exemptions.    Each CodeSmart Shareholder understands
that the Common Stock is being offered and issued to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that FICF is relying upon, among other things, the truth and
accuracy of, and CodeSmart Shareholders’ compliance with, the representations,
warranties, agreements, acknowledgments and understandings of CodeSmart
Shareholders set forth herein in order to determine the availability of such
exemptions and the eligibility of CodeSmart Shareholders to acquire the Common
Stock. Each CodeSmart Shareholder acknowledges and agrees that issuance of FICF
Common Stock hereunder is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Act,”) by virtue of: (i) Section 4(2)
of the Act, and Regulation D, Rule 506 promulgated thereunder (“Regulation D”)
and, accordingly, is being made to “accredited” investors as that term is
defined in Regulation D; and (ii) Rule 701 of the Act, where the issuance of
FICF hereunder is being made to certain CodeSmart Shareholders that are
employees, directors, officers, general partners, consultants, advisors and
their family members under the FICF’s Written Compensatory Plan to be
established by the board of directors of FICF immediately prior to the Closing.

 

Section 4.6    Information.    CodeSmart Shareholders and their advisors, if
any, have been furnished with all materials relating to the offer and sale of
the Common Stock which have been requested by CodeSmart Shareholders. CodeSmart
Shareholders and their advisors, if any, have been afforded the opportunity to
ask questions of FICF Neither such inquiries nor any other due diligence
investigations conducted by CodeSmart Shareholders or their advisors, if any, or
its representatives shall modify, amend or affect CodeSmart Shareholders’ right
to rely on the representations and warranties contained herein. Each CodeSmart
Shareholder understands that its investment in the Common Stock involves a high
degree of risk and is able to afford a complete loss of such investment. Each
CodeSmart Shareholder has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision in respect of its
acquisition of the Common Stock.

 

Section 4.7    No Governmental Review.    CodeSmart Shareholders understand that
no United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Common
Stock or the fairness or suitability of the investment in the Common Stock nor
have such authorities passed upon or endorsed the merits of the offering of the
Common Stock.

 

6

 

 

Section 4.8    Transfer or Resale.    CodeSmart Shareholders understand: (i)
none of the Common Stock has been or are being registered under the 1933 Act or
any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) CodeSmart
Shareholders shall have delivered to FICF an opinion of counsel, in a form
reasonably acceptable to FICF, to the effect that such Common Stock to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) CodeSmart Shareholders provide FICF
with assurance reasonably acceptable to FICF that such Common Stock and the
Convertible can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A promulgated under the 1933 Act, as amended, (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Common Stock made in reliance
on Rule 144 may be made only in accordance with the terms of Rule 144 and
further, if Rule 144 is not applicable, any resale of the Common Stock under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) none of FICF or any other person is
under any obligation to register the Common Stock under the 1933 Act or any
state securities laws or to comply with the terms and conditions of any
exemption thereunder.

 

Section 4.9    Survival.    Each of the representations and warranties set forth
in this Article IV shall be deemed represented and made by the CodeSmart
Shareholders at the Closing as if made at such time and shall survive the
Closing for a period terminating on the second anniversary of the date of this
Agreement.

 

ARTICLE V

 

COVENANTS

 

Section 5.1    Certain Changes and Conduct of Business.

 

(a)      From and after the date of this Agreement and until the Closing Date,
FICF shall not, and the shareholders of FICF shall cause FICF not to, carry out
any business other than maintaining its corporate existence and making any
governmental filings necessary and in a manner consistent with all
representations, warranties or covenants of FICF and the shareholders of FICF
and shall not and shall cause FICF to not:

 

i.make any change in its Articles of Incorporation or Bylaws; issue any
additional shares of capital stock or equity securities or grant any option,
warrant or right to acquire any capital stock or equity securities or issue any
security convertible into or exchangeable for its capital stock or alter in any
material term of any of its outstanding securities or make any change in its
outstanding shares of capital stock or its capitalization, whether by reason of
a reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, stock dividend or otherwise;

 

7

 



 



ii. Amake any change in its Articles of Incorporation or Bylaws; issue any
additional shares of capital stock or equity securities or grant any option,
warrant or right to acquire any capital stock or equity securities or issue any
security convertible into or exchangeable for its capital stock or alter in any
material term of any of its outstanding securities or make any change in its
outstanding shares of capital stock or its capitalization, whether by reason of
a reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, stock dividend or otherwise;



 

 B.issue any securities convertible or exchangeable for debt or equity
securities of FICF;

 

iii.make any sale, assignment, transfer, abandonment or other conveyance of any
of its assets or any part thereof;

 

iv.subject any of its assets, or any part thereof, to any lien or suffer such to
be imposed t;

 

v.acquire any assets, raw materials or properties, or enter into any other
transaction;

 

vi.enter into any new (or amend any existing) employee benefit plan, program or
arrangement or any new (or amend any existing) employment, severance or
consulting agreement, grant any general increase in the compensation of officers
or employees (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or grant any increase in the
compensation payable or to become payable to any employee;

 

vii.make or commit to make any material capital expenditures;

 

viii.pay, loan or advance any amount to, or sell, transfer or lease any
properties or assets to, or enter into any agreement or arrangement with, any of
its affiliates;

 

ix.guarantee any indebtedness for borrowed money or any other obligation of any
other person;

 

x.fail to keep in full force and effect insurance comparable in amount and scope
to coverage maintained by it (or on behalf of it) on the date hereof;

 

xi.take any other action that would cause any of the representations and
warranties made by it in this Agreement not to remain true and correct in all
material aspect;

 

xii.make any loan, advance or capital contribution to or investment in any
person;

 

8

 

 

xiii.make any change in any method of accounting or accounting principle,
method, estimate or practice;

 

xiv.settle, release or forgive any claim or litigation or waive any right;

 

xv.commit itself to do any of the foregoing.

 

(b)      From and after the date of this Agreement and until the Closing Date
CodeSmart shall:

 

1.continue to maintain, in all material respects, its properties in accordance
with present practices in a condition suitable for its current use;

 

2.conduct no business other than maintaining its corporate existence and making
necessary governmental filings; and

 

3.keep its books of account, records and files in the ordinary course and in
accordance with existing practices.

 

Section 5.2    Access to Properties and Records.    CodeSmart shall afford
FICF’s accountants, counsel and authorized representatives, and FICF shall
afford to CodeSmart’s accountants, counsel and authorized representatives full
access during normal business hours throughout the period prior to the Closing
Date (or the earlier termination of this Agreement) to all of such parties’
properties, books, contracts, commitments and records and, during such period,
shall furnish promptly to the requesting party all other information concerning
the other party’s business, properties and personnel as the requesting party may
reasonably request, provided that no investigation or receipt of information
pursuant to this Section 5.2 shall affect any representation or warranty of or
the conditions to the obligations of any party.

 

Section 5.4    Consents and Approvals.    The parties shall:

 

(a)    use their reasonable commercial efforts to obtain all necessary consents,
waivers, authorizations and approvals of all governmental and regulatory
authorities, domestic and foreign, and of all other persons, firms or
corporations required in connection with the execution, delivery and performance
by them of this Agreement; and

 

(b)    diligently assist and cooperate with each party in preparing and filing
all documents required to be submitted by a party to any governmental or
regulatory authority, domestic or foreign, in connection with such transactions
and in obtaining any governmental consents, waivers, authorizations or approvals
which may be required to be obtained connection in with such transactions.

 

9

 

 

Section 5.5    Public Announcement.    Unless otherwise required by applicable
law, the parties hereto shall consult with each other before issuing any press
release or otherwise making any public statements with respect to this Agreement
and shall not issue any such press release or make any such public statement
prior to such consultation.

 

Section 5.6    Stock Issuance.    From and after the date of this Agreement
until the Closing Date, neither FICF nor CodeSmart shall issue any additional
shares of its capital stock or other securities or equity interests except for
the Common Stock which are to be issued pursuant to this Agreement.

 

ARTICLE VI

 

CONDITIONS TO OBLIGATIONS OF CODESMART SHAREHOLDERS

 

The obligations of CodeSmart Shareholders to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by CodeSmart Shareholders in their sole discretion:

 

Section 6.1    Representations and Warranties of FICF.    All representations
and warranties concerning FICF made in this Agreement shall be true and correct
on and as of the Closing Date as if again made by FICF as of such date.

 

Section 6.2    Agreements and Covenants.    FICF shall have performed and
complied in all material respects to all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the Closing
Date.

 

Section 6.3    Consents and Approvals.    Consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.

 

Section 6.4    No Violation of Orders.    No preliminary or permanent injunction
or other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of FICF shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

10

 

 

Section 6.5    Other Closing Documents.    CodeSmart Shareholders shall have
received such other certificates, instruments and documents in confirmation of
the representations and warranties of FICF or in furtherance of the transactions
contemplated by this Agreement as they or their counsel may reasonably request.

 

Section 6.6    Absence of Litigation.    No action, suit or proceeding before
any court or any governmental body or authority, pertaining to the transactions
contemplated by this Agreement or to its consummation, shall have been
instituted or threatened.

 

Section 6.7    Disposition of FICF’s Existing Business, Assets and
Liabilities.    As of the Closing Date, except for cash, FICF shall have no
assets, including, without limitation, contract rights (other than its rights
and obligations under contracts as set forth in Schedule 6.7), and FICF shall
have no liabilities or contingent liabilities.

 

Section 6.8    Forward Split.    As soon as practicable after the Closing, FICF
shall effectuate an 8-for-1 forward split of FICF Common Stock. The number of
shares of FICF to be issued to CodeSmart Shareholders after taken into effect
the Forward Split shall be as set forth on Schedule I hereto.

  

ARTICLE VII

 



CONDITIONS TO OBLIGATIONS OF U.S. CO

 

The obligations of FICF to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by FICF in its sole
discretion:

 

Section 7.1    Representations and Warranties of CodeSmart and CodeSmart
Shareholders.    All representations and warranties made by CodeSmart and
CodeSmart Shareholders in this Agreement shall be true and correct on and as of
the Closing Date as if again made by CodeSmart and CodeSmart Shareholders on and
as of such date.

 

Section 7.2    Agreements and Covenants.    CodeSmart and CodeSmart Shareholders
shall have performed and complied in all material respects to all agreements and
covenants required by this Agreement to be performed or complied with by it on
or prior to the Closing Date.

 

Section 7.3    Consents and Approvals.    All consents, waivers, authorizations
and approvals of any governmental or regulatory authority, domestic or foreign,
and of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.

 

Section 7.4    No Violation of Orders.    No preliminary or permanent injunction
or other order issued by any court or other governmental or regulatory
authority, domestic or foreign, nor any statute, rule, regulation, decree or
executive order promulgated or enacted by any government or governmental or
regulatory authority, domestic or foreign, that declares this Agreement invalid
or unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
CodeSmart, taken as a whole, shall be in effect; and no action or proceeding
before any court or government or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

11

 

 

Section 7.5.    Other Closing Documents.    CodeSmart shall have received such
other certificates, instruments and documents in confirmation of the
representations and warranties of CodeSmart and CodeSmart Shareholders or in
furtherance of the transactions contemplated by this Agreement as FICF or its
counsel may reasonably request.

 

Section 7.6    Absence of Litigation.    No action, suit or proceeding before
any court or any governmental body or authority, pertaining to the transactions
contemplated by this Agreement or to its consummation, shall have been
instituted or threatened against CodeSmart or CodeSmart Shareholders.

 

ARTICLE VIII

 

TERMINATION AND ABANDONMENT

 

SECTION 8.1    Methods of Termination.    This Agreement may be terminated and
the transactions contemplated hereby may be abandoned at any time before the
Closing:

 

(a)        By the mutual written consent of the parties;

 

(b)        By FICF upon a material breach of any representation, warranty,
covenant or agreement on the part of CodeSmart Shareholders set forth in this
Agreement, or if any representation or warranty of CodeSmart and CodeSmart
Shareholders shall become untrue, in either case such that any of the conditions
set forth in Article VII hereof would not be satisfied, and such breach shall,
if capable of cure, has not been cured within ten (10) days after receipt by the
party in breach of a notice from the non-breaching party setting forth in detail
the nature of such breach;

 

(c)        By CodeSmart Shareholders, upon a material breach of any
representation, warranty, covenant or agreement on the part of FICF set forth in
this Agreement, or, if any representation or warranty of FICF and the
shareholders of FICF shall become untrue, in either case such that any of the
conditions set forth in Article VI hereof would not be satisfied, and such
breach shall, if capable of cure, not have been cured within ten (10) days after
receipt by the party in breach of a written notice from the non-breaching party
setting forth in detail the nature of such breach; and

 

(d)        By any party if a court of competent jurisdiction or governmental,
regulatory or administrative agency or commission shall have issued an order,
decree or ruling or taken any other action (which order, decree or ruling the
parties hereto shall use its best efforts to lift), which permanently restrains,
enjoins or otherwise prohibits the transactions contemplated by this Agreement.

 

Section 8.2    Procedure Upon Termination.    In the event of termination and
abandonment of this Agreement by a party pursuant to Section 8.1, written notice
thereof shall forthwith be given by the terminating party to the other parties
and this Agreement shall terminate and the transactions contemplated hereby
shall be abandoned, without further action. If this Agreement is terminated as
provided herein, no party to this Agreement shall have any liability or further
obligation to any other party to this Agreement; provided, however, that no
termination of this Agreement pursuant to this Article VIII shall relieve any
party of liability for a breach of any provision of this Agreement occurring
before such termination.

 

12

 

 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.1    Survival of Provisions.    The respective representations,
warranties, covenants and agreements of each of the parties to this Agreement
(except covenants and agreements which are expressly required to be performed
and are performed in full on or before the Closing Date) shall survive the
Closing Date and the consummation of the transactions contemplated by this
Agreement for a period of one year. In the event of a breach of any of such
representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such party on or before
the Closing Date.

 

Section 9.2    Publicity.    No party shall cause the publication of any press
release or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.

 

Section 9.3    Successors and Assigns.    This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors and assigns; provided, however, that no party shall assign or
delegate any of the obligations created under this Agreement without the prior
written consent of the other parties.

 

Section 9.4    Fees and Expenses.    Except as otherwise expressly provided in
this Agreement, all legal and other fees, costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees, costs or expenses.

 

13

 

 

Section 9.5    Notices.    All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or sent by registered or certified
mail (postage prepaid, return receipt requested) to the parties at the following
addresses:

 

If to FICF to:

 

103 Waters Edge

Congers, NY 10920

Attn: Mr. Ira Shapiro

Tel: 646-526-7867

Email: ishapiro@codesmartgroup.com

 

with a copy to:

 

Ofsink, LLC

900 Third Avenue, 5th Floor

New York, New York 10022

Attn: Darren Ofsink, Esq.

Fax: 646-224-9844

  

If to CodeSmart or CodeSmart Shareholders, to:

 

103 Waters Edge

Congers, NY 10920

Attn: Mr. Ira Shapiro

Tel: 646-526-7867

Email: ishapiro@codesmartgroup.com

 

or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.5 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.5

 

Section 9.6    Entire Agreement.    This Agreement, together with the exhibits
hereto, represents the entire agreement and understanding of the parties with
reference to the transactions set forth herein and no representations or
warranties have been made in connection with this Agreement other than those
expressly set forth herein or in the exhibits, certificates and other documents
delivered in accordance herewith. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement
and all prior drafts of this Agreement, all of which are merged into this
Agreement. No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.

 

14

 

 

Section 9.7    Severability.    This Agreement shall be deemed severable, and
the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

 

Section 9.8    Titles and Headings.    The Article and Section headings
contained in this Agreement are solely for convenience of reference and shall
not affect the meaning or interpretation of this Agreement or of any term or
provision hereof.

 

Section 9.9    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

 

Section 9.10    Convenience of Forum; Consent to Jurisdiction.    The parties to
this Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of New York
located in County of New York, and/or the United States District Court for the
Southern District of New York, in respect of any matter arising under this
Agreement. Service of process, notices and demands of such courts may be made
upon any party to this Agreement by personal service at any place where it may
be found or giving notice to such party as provided in Section 9.5.

 

Section 9.11    Enforcement of the Agreement.    The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 9.12    Governing Law.    This Agreement shall be governed by and
interpreted and enforced in accordance with the laws of the State of New York
without giving effect to the choice of law provisions thereof.

 

Section 9.13    Amendments and Waivers.    No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the parties hereto. No waiver by any party of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

 

15

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Share Exchange
Agreement as of the date first above written.

 

 

  FIRST INDEPENDENCE CORP.       By: /s/ Ira Shapiro   Name: Ira Shapiro  
Title: Chief Executive Officer

  

  THE CODESMART GROUP, INC.         By: /s/ Ira Shapiro   Name: Ira Shapiro  
Title: Chief Executive Officer

 

[CodeSmart Shareholders Signature Pages to Follow]

 

16

 

 

  CODESMART SHAREHOLDERS:       /s/ Ira Shapiro   Ira Shapiro       /s/ Sharon
Franey   Sharon Franey       /s/ Ruth Patterson   Ruth Patterson       /s/ Alan
Pressman   Alan Pressman       /s/ Alan Matzkin   Alan Matzkin       /s/ Judith
Monestime   Judith Monestime

 

17

 

 

  /s/  Peter Okun    Peter Okun         /s/ Lisa Rawlins   Lisa Rawlins        
/s/ John Geraghty   John Geraghty         /s/ Barbara Cohen   Barbara Cohen    
    Brio Financial Group          By: /s/ David Briones   Name: David Briones  
Title: Managing Member         Lucosky Brookman LLP         By: /s/  Joseph
Lucosky   Name: Joseph Lucosky   Title: Partner

 

18

 

 

Exhibit A

 

List of CodeSmart Shareholders

 

19

 

 

